

INTEGRATION INCENTIVE PLAN
PARTICIPATION AGREEMENT


This Participation Agreement (this “Agreement”) is made as of this [___] day of
[_________], 2018 between BlueLinx Corporation, a Delaware corporation (the
“Company”) and [_________] (the “Participant”). Capitalized terms used and not
defined herein shall have the meaning given to such terms in the Plan (as
defined below).
WHEREAS, the Company has adopted and maintains the BlueLinx Integration
Incentive Plan (the “Plan”) to assist the Company in retaining, motivating and
rewarding eligible individuals who are participating in the Company’s efforts to
integrate its business with the business of Cedar Creek Holdings, Inc.; and
WHEREAS, the Plan provides for the grant to Participants of contingent incentive
payments pursuant to the Plan as provided therein.
NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter set forth herein, the parties hereto hereby agree as follows:
1.Participation. The Participant is hereby eligible to receive a Base
Integration Bonus and a Supplemental Integration Bonus in accordance with and
subject to the terms and conditions of the Plan and this Agreement.
(a)    Upon the realization of at least $50 million in Net Synergies (the
“Initial Integration Performance Target”), the Participant’s Base Integration
Bonus shall be equal to the product of (A) the Participant’s Base Salary
multiplied by (B) [____%]. The Participant’s Base Integration Bonus will be
reduced to the extent the Cost To Achieve Synergies exceeds $[__] million in an
amount equal to [___] for every [___] million in excess of [___] million of Cost
To Achieve Synergies.
(b)    The Supplemental Integration Bonus shall be in an amount equal to [___%]
of the Participant's Base Salary for every [__] million of Net Synergies above
$50 million up to [__] million of Net Synergies. The Participant’s Supplemental
Integration Bonus will be reduced to the extent the Cost To Achieve Synergies
exceeds [__] million in an amount equal to [__] for every [_] million in excess
of [___] million of Cost To Achieve Synergies.
(c)    No payment will be made on account of the Base Integration Bonus or the
Supplemental Integration Bonus until the Minimum Adjusted LTM EBITDA is at least
[___] million. In the event the Minimum Adjusted LTM EBITDA has not exceeded
[___] million on or before October 16, 2019, then no Bonus shall be paid under
the Plan.
(d)    No Bonus shall be paid to the Participant if the Participant is not
employed on the applicable payment date for such Bonus.
2.Payment of Bonus.    Any Bonus earned under this Participation Agreement and
the Plan shall be paid in accordance with Section 4.5 of the Plan.
3.Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan, as interpreted by the Committee, shall govern.
The Participant hereby acknowledges receipt of a true copy of the Plan and that
the Participant has read the Plan carefully and fully understands its content.
The Participant hereby acknowledges that all decisions, determinations and
interpretations of the Committee in respect of the Plan and this Agreement shall
be final, binding and conclusive on the Company and the Participant.







--------------------------------------------------------------------------------




4.Delays or Omissions. No delay or failure to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under the Plan or this Agreement, shall impair any such right, power or remedy
of such party nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any party of any breach or default under this Agreement, or any
waiver on the part of any party of any provisions or conditions of this
Agreement, shall be in writing and shall be effective only to the extent
specifically set forth in such writing.
5.Confidentiality of Agreement. The terms of this Agreement are strictly
confidential and, other than with respect to information required to be
disclosed by applicable law, the Participant agrees not to disclose the
existence of this Agreement or the terms of this Agreement to any person at any
time; provided the Participant may disclose this Agreement and/or any of its
terms to the Participant’s immediate family, financial advisors and attorneys,
so long as the Participant instructs every such person to whom the Participant
makes such disclosure not to disclose the terms of this Agreement further. The
Participant’s failure to comply with this Section 5 may, in the Committee’s sole
and absolute discretion, immediately terminate this Agreement and all
obligations of the Company contained herein.
6.Entire Agreement. This Agreement and the Plan contain the entire understanding
of the parties hereto with respect to the subject matter hereof and thereof.
There are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth herein and in the Plan. This Agreement, including
without limitation, the Plan, supersedes all prior agreements and understandings
between the parties hereto with respect to the subject matter hereof and the
subject matter set forth in the Plan. Except as may be specifically provided for
herein, this Agreement may not be amended in any respect except by a writing
signed by both parties hereto.
7.Acknowledgement. The Participant acknowledges and agrees that (i) his or her
rights under this Agreement are contractual in nature and nothing contained
herein shall create any equity interest in the Company or any of its affiliates
and (ii) neither the Company nor any of its officers, directors or affiliates
shall owe any fiduciary duty of any kind to the Participant by virtue of the
Plan.
8.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but both of which shall constitute one and the same
instrument.
9.Governing Law. This Agreement and the rights and obligations of all Persons
claiming hereunder shall be construed and determined in accordance with the laws
of the State of Georgia without giving effect to the choice of law principles
thereof.




[SIGNATURES ON FOLLOWING PAGE]









--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and the Participant has hereunto signed this
Agreement on his or her own behalf, thereby representing that he or she has
carefully read and understands this Agreement and the Plan as of the day and
year first written above.




BlueLinx Corporation




By:     _____________________________




Title:    _____________________________






Participant


By:        _____________________________




Name: (Print)    _____________________________









